Citation Nr: 1012158	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-14 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for low back strain with spur at L3-4.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to 
January 1981.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction was subsequently 
transferred to the RO in Roanoke, Virginia.


FINDING OF FACT

1.  Throughout the pendency of the appeal, the Veteran's low 
back disability (low back strain with spur at L3-4) has been 
manifested by forward flexion limited to no more than 45 
degrees, extension to 20 degrees, lateral flexion to 20 
degrees, bilaterally, and rotation to 30 degrees, 
bilaterally.  It has not been productive of any 
incapacitating episodes within the past 12 months.  

2.  Throughout the pendency of the appeal, the Veteran's 
lumbar spine disability has been manifested by neurological 
impairment that approximates no more than mild incomplete 
paralysis of the right and left sciatic nerves.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the orthopedic manifestations a low back 
disability have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A  (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003, 5237, 5238, 5242, 5243 (2009).  

2.  The criteria for separate 10 percent ratings for the 
neurological manifestations of a low back disability (mild 
incomplete paralysis of the right and left sciatic nerves) 
have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 
2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 8520 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  Although the regulation 
previously required VA to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the 
originating agency provided the Veteran with the notice 
required under the VCAA by letters mailed in February 2005 
and March 2006.  They provided appropriate notice with 
respect to the effective date element of the claim.  They 
also included information on how VA determines the 
disability rating by use of the rating schedule, and 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to 
obtain), to include treatment records, Social Security 
determinations, statements from employers concerning the 
impact of the disability on the Veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the Veteran.  They also informed 
the Veteran of the assistance that VA would provide to 
obtain evidence on his behalf.  

Although the March 2006 notice letter was provided after the 
initial adjudication of the claim, the Board finds that the 
Veteran has not been prejudiced by the timing of this 
letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the Appeals Management Center 
(AMC) readjudicated the Veteran's claim in July 2008.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records 
and pertinent VA medical records have been obtained.  
Neither the Veteran nor his representative has identified 
any outstanding evidence, to include medical records, that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of 
the claim were insignificant and non prejudicial to the 
Veteran.  Accordingly, the Board will address the merits of 
the claim.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in 
VA's Schedule for Rating Disabilities, which is based, as 
far as practically can be determined, on average impairment 
in earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flareups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 
38 C.F.R. § 4.59 (2006).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on 
limitation of motion of the affected joint.  When limitation 
of motion would be noncompensable under a limitation-of-
motion code, but there is at least some limitation of 
motion, a 10 percent rating may be assigned for each major 
joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5003, 5010.  

Traumatic arthritis is rated using DC 5010, which directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
DC 5010.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.  

The words slight, moderate, and severe as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).  

The Veteran's lumbar spine disability is rated 20 percent 
disabling under DC 5242, which pertains to degenerative 
arthritis of the spine.  Diagnostic Codes 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome) are also 
applicable.  Each of these diagnostic codes are rated using 
the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2009), 38 C.F.R. 
§ 4.71a, DCs 5237, 5242, 5243.  

Diagnostic Code 5242 may not serve as a basis for an 
increased rating.  The lumbar vertebrae are considered a 
group of minor joints that is ratable on parity with a major 
joint.  38 C.F.R. § 4.45.  Degenerative arthritis of the 
spine is evaluated under DC 5003.  38 C.F.R. § 4.71a, DC 
5242.  Diagnostic Code 5003 allows for the assignment of a 
20 percent rating only where there is X-ray evidence of 
arthritis of two or more major joints or two or more minor 
joint groups.  The lumbar spine may only be rated as one 
major joint.  Nevertheless, the Veteran has been awarded a 
20 percent rating pursuant to this diagnostic code.  As DC 
5242 does not provide for a rating higher than 20 percent, 
DC 5242 may not serve as a basis for an increased rating.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, an increased rating of 40 percent is warranted 
for forward flexion of the thoracolumbar spine to 30 degrees 
or less, or for favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2009).

VA clinical records dated from July 2004 to May 2005 do not 
demonstrate that the Veteran complained of or sought 
treatment for his low back disability.

A November 2004 private treatment record, however, shows 
that the Veteran reported symptoms of low back pain and 
tenderness.  Straight leg raising was positive.  The Veteran 
indicated that he was unable to stay at his job due to back 
pain.

In response to his claim for an increased rating, the 
Veteran was afforded a VA examination in July 2005.  At the 
time of this examination, the Veteran's subjective 
complaints included constant back pain with daily flare-ups, 
weakness, fatigue, decreased motion, stiffness, and spasms 
through the legs.  Upon inspection, the examiner observed 
that the Veteran's posture and gait were normal, and there 
was no abnormal spinal curvature.  There was no spasm, 
localized tenderness, or guarding severe enough to be 
responsible for an abnormal gait or abnormal spinal contour.  
Range of motion testing revealed flexion to 45 degrees and 
extension to 20 degrees.  Right and left lateral flexion 
were each to 20 degrees, while right and left rotation were 
each to 30 degrees.  The Veteran complained of pain prior 
to, during, and after the exercise.  The examiner also 
detected abnormal sensation on the left lateral, posterior 
anterior thigh, leg and foot.  The diagnosis was lumbar 
strain.  

Clinical records dated from July 2005 to October 2006 show 
that the Veteran periodically complained of low back pain.  
At no time during this period, however, were the ranges of 
motion of the Veteran's lumbar spine recorded.

The Veteran underwent an additional VA examination of his 
spine in October 2006.  At the time of the examination, the 
Veteran complained of muscle spasm and occasional shooting 
pain down both legs.  Range of motion testing revealed 
flexion to 80 degrees, with pain beginning at 70 degrees.  
Extension was to 25 degrees with pain at 20 degrees.  Left 
lateral flexion was to 20 degrees, and right lateral flexion 
was to 30 degrees.  Right and left rotation were each to 30 
degrees.  Lasegue's sign was positive on the left.  Deep 
tendon reflexes were 1+ throughout.  Sensation to pinprick 
was decreased at the medial right leg knee, down to the 
ankle.   X-ray examination of the lumbar spine revealed 
small spurs developing at L4 and L5.  The diagnosis was 
lumbar spine degenerative joint disease.

Clinical records dated from October 2006 to January 2008 
demonstrate that the Veteran continued to periodically 
complain of low back pain with pain and numbness that 
radiated into his bilateral lower extremities.  At no time 
during this period, however, were the ranges of motion of 
the Veteran's lumbar spine recorded.

There are no further records pertaining to the low back 
until May 2008, when the Veteran again underwent VA 
examination of the spine.  At the time of the examination, 
the Veteran reported current treatment for this condition, 
including medication and a TENS unit.  He described symptoms 
of constant, dull, aching low back pain that radiated to 
either leg at times.  He reported no flare-ups or 
incapacitating episodes of spine disease.  The examiner 
described the Veteran's gait as normal, though he indicated 
that the Veteran walked with a cane.  The Veteran estimated 
that he was able to walk for 1/4 mile.

Physical examination revealed no abnormal spinal curvature, 
ankylsosis, or objective evidence of muscle spasm.  Flexion 
of the lumbar spine was to 90 degrees, while extension was 
to 30 degrees.  Left and right lateral flexion and lateral 
rotation, bilaterally, were all to 30 degrees.  There was no 
objective evidence of pain on active range of motion.  There 
was also no additional limitation of motion with repetitive 
motion.  Lasegue's sign was negative, and sensation to 
pinprick and position sense were intact at 2/2, although 
sensation to vibration and light touch were diminished at 
1/2 in both lower extremities.  X-ray showed a small 
anterior spur at L4.  The diagnosis was mild degenerative 
joint disease and spur formation.  The examiner determined 
that this condition had no effects on the Veteran's usual 
daily activities.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The ranges of motion of the Veteran's lumbar spine, as shown 
on examination in July 2005, October 2006, and May 2008, 
fall at most within the requirements for a 20 percent 
rating:  forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees.  Limitation of flexion of the lumbar spine to 
30 degrees, and ankylosis are not shown.  Thus, the evidence 
does not support a higher rating under the General Rating 
Formula for Diseases and Injuries of the Spine.

The Board now turns to the question of whether the Veteran 
is entitled to a rating in excess of 20 percent based upon 
the diagnostic criteria pertaining to intervertebral disc 
syndrome (IDS).  IDS (pre-operatively or post-operatively) 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 40 
percent is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A maximum rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating 
episodes are defined as requiring bed rest prescribed by a 
physician and treatment by a physician.  

On examination in July 2005, the Veteran stated that he 
experienced back pain that was relieved with pain 
medication.  He did not report any episodes of physician-
prescribed bed rest.  On VA examination in May 2008, the 
Veteran denied experiencing incapacitating episodes of back 
pain.

Treatment records do not show that he was prescribed bed 
rest by a physician.  

The Veteran has not reported experiencing any incapacitating 
episodes as a result of his low back disability and the 
record does not demonstrate that he has been prescribed bed 
rest due to his low back disability.  Because at no time 
during the pendency of the appeal does the evidence show 
that he was prescribed bed rest by a physician, the Board 
finds that he is not entitled to a rating higher than 20 
percent based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based 
upon his combined orthopedic and neurological 
manifestations.

Turning first to the orthopedic manifestations, on 
examination in July 2005, October 2006, and May 2008, range 
of motion testing of the Veteran's lumbar spine revealed 
forward flexion limited at most to 45 degrees, extension to 
20 degrees, right and left lateral bending to 20 degrees, 
and right and left lateral rotation to 30 degrees.  There 
was no additional loss of motion on repetitive use.  The 
requirements for a higher rating under the general rating 
formula, forward flexion of the thoracolumbar spine to 30 
degrees or less, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, are not 
shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  

With partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates 
a degree of lost or impaired function substantially less 
than the type of picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2009).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  The provisions of DC 8620 
refer to neuritis of the sciatic nerve, and DC 8720 refers 
to neuralgia of the sciatic nerve.

On examination in July 2005, the Veteran complained of 
numbness in the lower extremities and back pain that 
radiated across his groin and down his right leg.  The 
radiation of pain occurred constantly.  He described the 
pain as shooting, sharp, and burning in nature.  

Physical examination revealed no evidence of muscle spasm.  
Sensory examination revealed decreased sensation in the left 
lateral, posterior, and anterior left thigh, leg, and foot.  
There was no bowel, bladder, or erectile dysfunction.  Motor 
examination of the lower extremities was normal.  There was 
no muscle atrophy.  Deep tendon reflexes were 1+ at the 
knees and 2+ at the ankles, bilaterally.  Straight leg 
raising was negative.  There was no evidence of non-organic 
physical findings.

Clinical records dated from July 2005 to October 2006 show 
that the Veteran complained of back pain but do not 
demonstrate specific neurological complaints.

On VA examination in October 2006, the Veteran complained of 
muscle spasm and occasional shooting pain down both legs.  
Lasegue's sign was positive on the left.  Deep tendon 
reflexes were 1+ throughout.  Sensation to pinprick was 
decreased at the medial right leg knee, down to the ankle.   

Clinical records dated from October 2006 to January 2008 
demonstrate that the Veteran continued to periodically 
complain of low back pain with pain and numbness that 
radiated into his bilateral lower extremities.  

On VA examination in May 2008, the Veteran described 
symptoms of constant, dull, aching low back pain that 
radiated to either leg at times.  

Physical examination revealed no abnormal spinal curvature, 
ankylsosis or objective evidence of muscle spasm.  Lasegue's 
sign was negative, and sensation to pinprick and position 
sense were intact at 2/2, although sensation to vibration 
and light touch were diminished at 1/2 in both lower 
extremities.  

Despite that the Veteran has at times during the pendency of 
the appeal reported experiencing radiation of back pain into 
one lower extremity and not the other, the record as a whole 
supports a conclusion that the Veteran has radiculopathy 
into both the right and left lower extremities.  
Significantly, however, throughout the pendency of the 
appeal, no muscle atrophy has been present, and sensation 
and reflexes have only been mildly diminished.  The Board 
therefore finds that the Veteran's radiculopathy symptoms 
are primarily sensory in nature and compatible with an 
incomplete paralysis of the sciatic nerve that is mild in 
degree.  Accordingly, the Board finds that the Veteran is 
entitled to no more than separate 10 percent ratings for the 
neurological manifestations of his low back disability under 
DC 8520.  In sum, the Board finds no evidence of organic 
changes, such as muscle atrophy or trophic changes, that 
would warrant a higher rating or demonstrate more than a 
mild degree of incomplete paralysis of the sciatic nerve.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration has 
been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the Veteran has complained of flare-ups, these 
occur only after certain activities and are not shown to be 
manifested by additional limitation of motion.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Indeed, examiners have found 
no additional limitation due to functional factors.

The Board has considered the Veteran's complaints of pain, 
as well as all evidence of record related to limitation of 
motion, weakened motion, excess motion, incoordination, 
fatigability, and pain on motion, in determining that the 
preponderance of the evidence is against a rating greater 
than 20 percent for the orthopedic manifestations of the 
lumbar spine disability, and that the Veteran is entitled to 
no more than two separate 10 percent ratings for the 
neurological manifestations affecting the right and left 
lower extremities.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In this case, the Schedule is not 
inadequate.  The Schedule provides for higher ratings for 
Veteran's lumbar spine disability, but findings supporting a 
rating in excess of 20 percent for the orthopedic 
manifestations of the lumbar spine disability, and 10 
percent ratings for the neurological manifestations 
affecting the right and left lower extremities, have not 
been documented.  In addition, it has not been shown that 
the service-connected lumbar spine disability has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's employment.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the weight of the credible evidence demonstrates 
that throughout the pendency of the appeal, the Veteran's 
lumbar spine disability has not warranted a rating higher 
than 20 percent for the orthopedic manifestations.  However, 
the Board concludes that the Veteran has also been entitled 
to separate 10 percent ratings for the neurological 
manifestations affecting the right and left lower 
extremities.  All reasonable doubt 

	(CONTINUED ON NEXT PAGE)

has been resolved in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for the orthopedic manifestations of low back strain with 
spur at L3-4 is denied.  However, a separate 10 percent 
disability rating for the neurologic manifestations of right 
lower extremity radiculopathy, and a separate 10 percent 
rating for the neurologic manifestations of left lower 
extremity radiculopathy of the lumbar spine disability are 
granted.






____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


